
	
		I
		112th CONGRESS
		1st Session
		H. R. 2217
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Carter (for
			 himself and Mr. Gohmert) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To offset the economic burden on border sheriffs from the
		  lack of southern border security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Border Sheriffs Community Impact Aid Act of
			 2011.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)The international
			 border of the United States constitutes Federal infrastructure that has a
			 substantial economic impact on adjacent counties.
				(2)The high level of
			 documented illegal activity on the United States southern border has placed a
			 unique economic burden on border sheriffs’ departments.
				(b)Sense of
			 CongressIt is the sense of Congress that the Federal Government
			 should offset the additional law enforcement costs on these counties in a
			 similar manner to the Community Impact Aid program for local schools that incur
			 additional costs from Federal infrastructure.
			3.Community Impact
			 Aid grants
			(a)In
			 generalThe Secretary of
			 Homeland Security shall make grants to sheriffs’ departments along the southern
			 border of the United States for the purpose of hiring additional deputies,
			 including for salaries, benefits, training, uniforms, patrol vehicles, and
			 arms.
			(b)Grant
			 calculation formulaExcept as provided in subsection (c), a grant
			 made pursuant to subsection (a) shall be in an amount equal to 30 percent of an
			 eligible sheriff’s department’s fiscal year 2010 budget for patrol
			 deputies.
			(c)Minimum
			 benefitNotwithstanding the calculation provided for in
			 subsection (b), a grant made pursuant to subsection (a) to an eligible
			 sheriff’s department shall be in an amount that allows for the hiring of at
			 least one additional deputy.
			(d)AvailabilityGrants
			 made pursuant to subsection (a) are authorized to remain available until
			 expended.
			(e)Eligibility and
			 fundingTo be eligible to receive a grant under this section, a
			 sheriff’s department shall submit to the Secretary of Homeland Security an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require.
			(f)Eligible
			 sheriffs’ departmentsSheriffs’ departments in the following
			 counties are eligible to receive grants under this section:
				(1)In Texas, the
			 following counties: El Paso, Hudspeth, Culberson, Jeff Davis, Presidio,
			 Brewster, Terrell, Val Verde, Kinney, Maverick, Dimmit, Webb, Zapata, Starr,
			 Hidalgo, Cameron, Willacy, Jim Hogg, Zavala, and Pecos Counties.
				(2)In Arizona, the
			 following counties: Yuma, Pima, Santa Cruz, and Cochise Counties.
				(3)In New Mexico, the
			 following counties: Dona Ana, Luna, Grant, Otero, and Hidalgo Counties.
				(4)In California, the
			 following counties: San Diego and Imperial Counties.
				(g)Cut as you
			 goTo carry out this section,
			 the Secretary of Homeland Security shall reprogram funds that would otherwise
			 be obligated and expended under the account heading Departmental
			 Management and Operations.
			
